Citation Nr: 1812716	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-05 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for fracture of the left elbow with traumatic arthritis.

2.  Entitlement to a rating in excess of 10 percent for left knee status post degenerative arthritis.

3.  Entitlement to service connection for back condition.

4.  Entitlement to service connection for a right leg and/or knee condition.

5.  Entitlement to service connection for right foot numbness.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for right shin numbness.

8.  Entitlement to service connection for depression, to include as secondary to a service-connected disability.
9.  Entitlement to service connection for chronic pain, to include a left shoulder condition.

10.  Entitlement to service connection for residuals of a pelvis fracture. 

11.  Entitlement to individual unemployability (TDIU) based upon service-connected disabilities.

12.  Entitlement to temporary total evaluation of 100 percent under the provisions of 38 C.F.R. 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a rating in excess of 10 percent for fracture of the left elbow with traumatic arthritis; a rating in excess of 10 percent for left knee status post degenerative arthritis; and entitlement to service connection for a back condition; a right leg and/or knee condition; right foot numbness; hypertension, right shin numbness; chronic pain, to include a left shoulder condition; residuals of a pelvis fracture; and TDIU based upon service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the October 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdrawal his appeal of the issue of entitlement to temporary total evaluation of 100 percent under the provisions of 38 C.F.R. 4.30.

2.  The Veteran's major depressive disorder is secondary to his service-connected disabilities.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for major depressive disorder, to include as secondary to a service-connected disability, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the appellant withdrew his appeal of the issue of entitlement to temporary total evaluation of 100 percent under the provisions of 38 C.F.R. 4.30 at the October 2017 Board hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See October 2017 Board hearing transcript, p. 11.  As such, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

II.  Service Connection

The Veteran contends that his major depressive disorder is secondary to his service-connected conditions, which cause chronic pain.  See October 2010 statement in support of claim; March 2012 notice of disagreement; April 2012 statement in support of claim; February 2014 VA Form 9; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran has a current diagnosis of depressive disorder NOS and major depressive disorder.  See Atlanta VAMC problem list diagnosis in February 2007 and May 2013 psychiatric/ psychological impairment questionnaire completed by Dr. J.B. at the Toledo CBOC.  Dr. J.B. determined that the Veteran's major depressive disorder was due to his general medical condition (chronic pain) due to the significance of pain interfering with the Veteran's sleep and functioning.

Service connection is in effect for splenectomy, left knee instability and scar status post degenerative arthritis, a fracture of the left elbow with residual arthritis, and a chronic upper respiratory infection and a scar associated with splenectomy.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for major depressive disorder as secondary to the Veteran's service-connected splenectomy, left knee instability and scar status post degenerative arthritis, fracture of the left elbow with residual arthritis, and chronic upper respiratory infection and scar associated with splenectomy disabilities.


ORDER

The appeal as to the issue of entitlement to temporary total evaluation of 100 percent under the provisions of 38 C.F.R. 4.30 is dismissed.

Service connection for major depressive disorder is granted.


REMAND

As an initial matter, it appears the claims file is missing treatment records.  The Veteran testified that he receives treatment at the Toledo Outpatient Clinic; Ann Arbor VA Hospital; Community Based Outpatient Clinics (CBOCs) in Stockbridge and Hicksville, Georgia; Atlanta VA Hospital; and the Toledo University Medical Center.  See October 2017 Board hearing transcript, pp. 4, 13.  He also testified that he went to Henry General Hospital when he fell on his left knee in 2017.  Id. at pp. 4-5.  The claims file contains VA treatment records from April 2011 to August 2011 from Stockbridge CBOC; a May 2013 psychiatric questionnaire from the Toledo CBOC; records from Henry Medical Center from September to October 2004; Atlanta VAMC treatment records dated February to July 2005 and a problem list from the Atlanta VAMC dated May 28, 2009.  The additional treatment records mentioned by the Veteran at the October 2017 Board hearing, as noted above, are not contained in the claims file.  The AOJ must attempt to obtain these records, along with any additional, pertinent medical treatment records.  

Additionally, December 2014 correspondence from the Social Security Administration (SSA) shows a notice of decision that was fully favorable.  The SSA records have not been associated with the claims file.  The AOJ should obtain these records.  The AOJ should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.
 
I.  Higher Rating Claims

The Veteran's was last examined by the VA for his left elbow and left knee conditions in October 2010.  At that time, he reported flareups.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of this decision, the Board finds that new VA examinations should be provided addressing the Veteran's left elbow and left knee conditions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Service Connection Claims

The Veteran contends that his back condition; right leg and/or knee condition; right foot numbness; hypertension; right shin numbness; chronic pain, to include a left shoulder condition; and residuals of a pelvis fracture are due to an accident in service at which time he was struck by a motor vehicle, or secondary to a service-connected condition associated with the accident in service.  More specifically, he contends that a chronic limp from his service-connected left knee condition caused his back and right knee problems.  He also asserts that his hypertension is secondary to his chronic pain.  See April 2012 statement; October 2017 Board hearing transcript, pp. 4, 5.

The service treatment records show the Veteran was struck by a motor vehicle during service and suffered multiple injuries including a fracture of the left humerus and a fracture of the pelvis.  The service treatment records also show that the Veteran had physical therapy for his left shoulder during service.

Post service VA treatment records show a diagnosis of mild degenerative disc disease of the lumbar spine, lumbar radiculopathy, left shoulder degenerative joint disease, traumatic arthritis of the right knee, a lower leg injury NOS, and hypertension.  A VA examination has not been provided in regard to the Veteran's back condition; right leg and/or knee condition; right foot numbness; hypertension; right shin numbness; and chronic pain, to include a left shoulder condition.  As the Board finds that there is sufficient indication of current disabilities that may be associated with the Veteran's service or a service-connected condition, VA examinations are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regard to the Veteran's claim for service connection for residuals of a pelvis fracture, the October 2010 VA examiner determined there was no diagnosis.  However, in light of the outstanding treatment records, a VA examination for residuals pelvis fracture is also warranted after consideration of the new evidence.  

The Veteran's claim for TDIU is inextricably intertwined with his pending service connection and increased rating claims.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request copies of SSA medical records and associate them with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.
2.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent VA and/or private treatment records that are not of record and associate them with claims file.  This should specifically include VA treatment records from the Toledo Outpatient Clinic; Ann Arbor VA Hospital; Community Based Outpatient Clinics (CBOCs) in Stockbridge and Hicksville, Georgia; and the Atlanta VA Hospital; and private treatment records from Toledo University Medical Center and Henry General Hospital.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of his back condition; right leg and/or knee condition; right foot numbness; hypertension; right shin numbness; chronic pain, to include a left shoulder condition; and residuals of a pelvis fracture; and the nature, extent and severity of his fracture of the left elbow with traumatic arthritis and left knee status post degenerative arthritis symptomatology and the impact of his service-connected conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his left elbow and left knee conditions.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all left elbow and left knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Afford the Veteran appropriate VA examination(s) regarding his service connection claims.  After conducting any necessary testing and taking into account the history of the Veteran's disability, the examiner must diagnose any back condition; right leg and/or knee condition; right foot numbness; hypertension; right shin numbness; chronic pain, to include a left shoulder condition; and residuals of a pelvis fracture and opine as to:

(a) whether it is at least as likely as not that any back condition is etiologically related to or had its onset in service.

(b) whether it is at least as likely as not that any back condition was caused or aggravated (chronically worsened) by a service-connected disability, to include his service-connected left knee conditions.

(c) whether it is at least as likely as not that any right leg and/or knee condition is etiologically related to or had its onset in service.

(d) whether it is at least as likely as not that any right leg and/or knee condition was caused or aggravated (chronically worsened) by a service-connected disability, to include his left knee conditions.

(e) whether it is at least as likely as not that any right foot numbness is etiologically related to or had its onset in service.
(f) whether it is at least as likely as not that any right foot numbness was caused or aggravated (chronically worsened) by a service-connected disability.

(g) whether it is at least as likely as not that hypertension is etiologically related to or had its onset in service.

(h) whether it is at least as likely as not that hypertension was caused or aggravated (chronically worsened) by a service-connected disability.

(i) whether it is at least as likely as not that any right shin numbness is etiologically related to or had its onset in service.

(j) whether it is at least as likely as not that any right shin numbness was caused or aggravated (chronically worsened) by a service-connected disability.

(k) whether it is at least as likely as not that any chronic pain, to include a left shoulder condition, is etiologically related to or had its onset in service.

(l) whether it is at least as likely as not that any chronic pain, to include a left shoulder condition, was caused or aggravated (chronically worsened) by a service-connected disability.

(m) whether it is at least as likely as not that any residuals of a pelvis fracture is etiologically related to or had its onset in service.

(n) whether it is at least as likely as not that any residuals of a pelvis fracture was caused or aggravated (chronically worsened) by a service-connected disability.

Please note that the examiner must answer both the causation and the aggravation portions of the question or the response will be deemed inadequate.

6.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).





__________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


